Citation Nr: 0115667	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  94-12 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran had service from March 1978 to March 1982 and 
from March 1983 to March 1992.  He also had reserve service.  
He died April 17, 1993; the appellant is his surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 1993 from the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for cause of 
death.  While the claim was pending the case was transferred 
to the Waco, Texas RO.  


REMAND

The appellant contends that the veteran's death from a self-
inflicted gunshot wound was due to service.  She alleges that 
he committed suicide as a result of depression that began in 
the military and was precipitated by being discharged from 
the Marine Corps due to a reduction in forces.  She also 
observed that the veteran was sent to Korea with his reserve 
unit from March 28, 1993 to around April 4, 1993, and killed 
himself less than two weeks after he returned.  

The veteran's death certificate states that the veteran was 
found dead in his home on April 17, 1993.  The cause of death 
was a self-inflicted gunshot wound.  

Available service records do not show active treatment for 
any psychiatric complaints, but do reveal repeated instances 
where the veteran had acknowledged nervousness.  On reports 
of medical history accompanying dental examinations, he 
checked "yes" to nervousness in March 1989, November 1989, 
March 1990 and April 1991.  On reports of medical history 
accompanying periodic physical examinations, he checked 
"yes" to depression or excessive worry in January 1986, 
November 1989 and January 1992.  The corresponding physical 
examination reports were negative for abnormal psychiatric 
findings.  The January 1992 medical history report 
specifically notes that the veteran's endorsement of 
depression or excessive worry and of nervous trouble of any 
sort were said to happen in relation to domestic problems, 
and were not deemed as chronic.  

The RO is noted to have repeatedly attempted to obtain the 
veteran's reserve records.  In a November 1996 letter and a 
March 1997 letter the USAR commander replied that the 
veteran's reserve records had been forwarded to the United 
States Army Personnel Center in 9700 Page Ave St. Louis, 
Missouri.  A February 1997 telephone contact from the 342nd 
Postal Reserve unit also confirmed that no other records were 
available.  It is noted that the claims file appears to 
contain the reserve records, specifically an August 1992 
reserve enlistment examination report and report of medical 
history in which the veteran denied any psychiatric symptoms 
and was found to be psychiatrically normal.  These records 
were received in June 1997.  Although the appellant has 
indicated that she and the veteran received counseling at the 
Marine Corps Logistics Base in Albany, Georgia, in December 
1999 the National Personnel Records Center advised that no 
mental health records were listed in their indexes.  However, 
it may well be that the counseling was provided by a Family 
Services Center or similar military counseling provider, the 
records of which might not be deemed medical records.  In 
view of the veteran's lengthy service, and the appellant's 
assertions that he sought counseling during his final two 
years of active duty, an attempt should be made to obtain any 
counseling records. 

The appellant described a fellow service member, Msgt. Joe 
White, as a lay witness who was aware of the veteran's mental 
status prior to his discharge from service.  A statement from 
this witness was submitted in March 1995, wherein he 
described observing the veteran's demeanor change over time 
from a "can-do" attitude to somewhat reserved around June 
1991 to very depressed prior to separation.  

The appellant also submitted names and addresses of other 
persons whom she described as potentially probative 
witnesses, including a Guy Beatty in Rockmart, Georgia, a 
Jerry Breen in Jasper, Georgia and a Lisa Kooti, at the 
Marine Corps Logistics Base, in Albany, Georgia.  It does not 
appear that an attempt was made to contact these other 
witnesses.  

Moreover, the claims file does not contain any records 
concerning the veteran's death other than the death 
certificate itself.  These records, to include any available 
police reports, witness statements, other investigative 
reports, autopsy reports and coroner reports are potentially 
probative records and should be associated with the claims 
file.   

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  The RO should ask the appellant to 
provide the names and addresses of all 
counselors, doctors or other health care 
providers, military, VA or private, that 
treated, evaluated or counseled the 
veteran for any adjustment problems, any 
emotional problems, and/or any domestic or 
substance abuse problems or the like prior 
to and after being discharged from the 
Marine Corps.  The appellant should 
provide details as to the counseling that 
she and the veteran received at the Marine 
Corps Logistics Base in Albany, including 
the time period when such counseling was 
received.  The RO should then try to 
obtain the veteran's medical records.  In 
regard to counseling at the Marine Corps 
Logistic Base at Albany Georgia, the 
request, with written authorization for 
release signed by the appellant, should be 
sent to the Office of Counsel, Attention 
Code 813, 814 Radford Blvd., Suite 20335, 
Albany, Georgia, 31704-0335.  The 
approximate dates of counseling should be 
noted and the request should be for family 
counseling (or Family Advocacy counseling, 
if the appellant knows which) records.  
The RO's attempt should be documented in 
the claims file, along with any responses, 
negative or positive.

4.  The appellant should be asked to 
submit statements from Guy Beatty in 
Rockmart, Georgia, Jerry Breen in Jasper, 
Georgia and/or Lisa Kooti, at the Marine 
Corps Logistics Base, in Albany, Georgia, 
if she chooses.  

5.  The RO should try to develop 
information regarding the circumstances 
of the veteran's death to include 
obtaining a copy of the veteran's autopsy 
report along with any report of any 
toxicology studies, all available police 
reports, witness statements, coroner 
reports, and any other investigative 
reports pertaining to the circumstances 
of the veteran's death.  The RO should 
also contact the Hutcheson Medical Center 
in Fort Ogelthorpe, GA, where the veteran 
apparently was pronounced dead for any 
records pertaining to the veteran created 
on April 17, 1993.  Additionally, the 
appellant should be asked to provide a 
statement regarding the circumstances of 
the veteran's death to the best of her 
knowledge.  Since the death certificate 
indicates that the veteran was found at 
7:20 PM on April 17, 1993 at home (but 
not pronounced dead until 10:46 PM), she 
should be asked whether she was in the 
home when the veteran was shot, and, if 
so, what transpired prior to the 
shooting.  If she was not at home, she 
should indicate when she last had contact 
with the veteran, the nature of that 
contact, what transpired on the day of 
his death, by whom the veteran was found, 
whether he left a note, and the contents 
of any note, a copy of which she should 
submit to the RO if available.  She 
should also be asked whether the police 
were called, which police department it 
was, and whether the police came to the 
home, if she knows.  She also should 
indicate who transported the veteran to 
the Hutcheson Medical Center.  

5.  Thereafter, if found to be warranted 
by the RO, the claims file including all 
additional evidence obtained, and copy of 
this remand should be forwarded to be 
reviewed by a VA psychiatrist (board 
certified, if available).  After 
reviewing the claims folder, specifically 
to include the service medical records, 
service separation examination report, 
reserve enlistment report, and post-
service evidence, the examiner should 
provide an opinion (without resort to 
speculation) as to (1) whether the 
veteran is shown to have had a 
psychiatric disorder during service and 
at the time of death and the diagnosis or 
any such disorder; (2) the likelihood 
(i.e., more likely, less likely, or 
equally likely as not) that any 
psychiatric disorder shown to have been 
present at the time of death but not 
shown in service actually had its onset 
during or was otherwise related to active 
service; and (3) the likelihood that any 
psychiatric disorder shown to have been 
related to service resulted in mental 
unsoundness that precipitated the 
veteran's suicide.  The basis of the 
opinion must be provided, with reference 
to the evidence supporting the opinion.  
Speculation should be avoided.  It is 
essential that the entire claims folder, 
including the service medical records be 
reviewed by the examiner.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are satisfied.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and re-adjudicate the issue on 
appeal. If any benefit sought on appeal 
remains denied the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 





directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



